Name: 97/622/EC: Commission Decision of 27 May 1997 concerning questionnaires for Member States reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  information and information processing;  economic geography;  marketing;  documentation;  environmental policy
 Date Published: 1997-09-19

 19.9.1997 EN Official Journal of the European Communities L 256/13 COMMISSION DECISION of 27 May 1997 concerning questionnaires for Member States reports on the implementation of certain Directives in the waste sector (implementation of Council Directive 91/692/EEC) (97/622/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/692/EEC of 23 December 1991 on the standardization and rationalization of reports on the implementation of certain Directives relating to the Environment (1), and in particular Articles 5 and 6 and its Annex VI, Having regard to Council Directive 75/442/EEC of 15 July 1975 on waste (2), as last amended by Commission Decision 96/350/EC (3), Having regard to Council Directive 91/689/EEC of 12 December 1991 on hazardous waste (4), as last amended by Directive 94/31 /EC (5), Having regard to European Parliament and Council Directive 94/62/EC of 20 December 1994 on packaging and packaging waste (6), Whereas Article 8 (1) of Directive 91/689/EEC requires Member States to transmit to the Commission information on the application of this Directive in the context of the report provided for in Article 16 (1) of Directive 75/442/EEC; Whereas Article 17 of Directive 94/62/EC requires Member States to transmit to the Commission information on the application of this Directive in accordance with Article 5 of Directive 91/692/EEC; Whereas Article 16 of Directive 75/442/EEC, has been replaced by Article 5 of Directive 91/692/EEC which requires Member States to transmit to the Commission information on the implementation of certain Community Directives in the form of a sectoral report; Whereas, this report has to be established on the basis of a questionnaire or an outline drafted by the Commission in accordance with the procedure set out in Article 6 of Directive 91/692/EEC; Whereas the first sectoral report will cover the period 1998 to 2000 inclusive; Whereas the measures envisaged by this Decision are in accordance with the opinion expressed by the Committee established in accordance with Article 6 of the abovementioned Directive, HAS ADOPTED THIS DECISION: Article 1 The questionnaires attached to this Decision, which relate to Directive 91/689/EEC and Directive 94/62/EC, are hereby adopted. Article 2 The Member States will use these questionnaires as a basis for the drawing up of the sectoral reports they are required to submit to the Commission pursuant to Article 5 of Directive 91/692/EEC and to Article 17 of Directive 94/62/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 May 1997. For the Commission Ritt BJERREGAARD Member of the Commission (1) OJ L 377, 31. 12. 1991, p. 48. (2) OJ L 194, 25. 7. 1975, p. 39. (3) OJ L 135, 6. 6. 1996, p. 32. (4) OJ L 377, 31. 12. 1991, p. 20. (5) OJ L 168, 2. 7. 1994, p. 28. (6) OJ L 365, 31. 12. 1994, p. 10. ANNEX LIST OF QUESTIONNAIRES 1. Questionnaire relating to Council Directive 91/689/EEC of 12 December 1991 on hazardous waste (1), as last amended by Directive 94/31/EC (2). 2. Questionnaire relating to European Parliament and Council Directive 94/62/EC of 20 December 1994 on packaging and packaging waste (3). (1) OJ L 377, 31. 12. 1991, p. 20. (2) OJ L 168, 2. 7. 1994, p. 28. (3) OJ L 365, 31. 12. 1994, p. 10.